Steere, J.
The material facts in this case are the same as in Abbott v. Insurance Co., ante, 654, handed down herewith. The accident insurance policy sued upon was issued by defendant on May 1, 1911, to plaintiff’s husband, William S. Abbott, naming her as the death beneficiary, agreeing to indemnify her (as stated in plaintiff’s declaration) “against the death of the said William Sherman Abbott resulting directly, independently and exclusively of all other causes, through accidental means within ninety (90) days from the date of receiving said accidental injuries, in the sum o£vfive thousand ($5,000) dollars.”
Defendant pleaded the general issue. The same testimony by Dr. Simpson was used in both cases. The other medical witness (Dr. Safford) did not claim, and testified he was not aware any one claimed, Abbott’s death was the result of this accident exclusively and independently from all other causes. Request by defendant for a directed verdict was denied and the *680case submitted to the jury under the comparative doctrine of proximate and remote causes, resulting in a verdict and judgment for plaintiff. The controlling questions involved are as in the companion case above referred to and governed by it.
The judgment should be reversed with costs to defendant and a new trial granted.
Brooke, Stone, and Clark, JJ., concurred with Steere, J.
Bird, J. For the reasons stated in Abbott v. Insurance Co., ante, 654, handed down herewith, I think this case should be affirmed.
Moore, C. J., and Fellows and Sharpe, JJ., concurred with Bird, J.